Exhibit 10.3

SEVENTH AMENDMENT

THIS SEVENTH AMENDMENT dated as of August 31, 2012 (this “Amendment”) amends the
Reimbursement Agreement dated as of September 8, 2006 (as previously amended,
the “Reimbursement Agreement”) between Williams-Sonoma, Inc. (the “Parent”) and
U.S. Bank National Association (the “Bank”). Capitalized terms used but not
defined herein have the respective meanings given to them in the Reimbursement
Agreement.

WHEREAS, the Parent and the Bank have entered into the Reimbursement Agreement;
and

WHEREAS, the Parent and the Bank desire to amend the Reimbursement Agreement as
more fully set forth herein;

NOW, THEREFORE, the parties hereto agree as follows:

SECTION 1  Amendments.  Subject to the satisfaction of the conditions precedent
set forth in Section 3, the Reimbursement Agreement is amended as follows:

(a)    The definition of “Domestic Subsidiary” is amended in its entirety to
read as follows:

“Domestic Subsidiary” means any Subsidiary of the Parent that is organized under
the laws of any political subdivision of the United States, other than any such
Subsidiary substantially all of the assets of which consist of stock of one or
more Subsidiaries that are “controlled foreign corporations” within the meaning
of Section 957 of the Code.

(b)    The definition of “Maturity Date” is amended in its entirety to read as
follows:

“Maturity Date” means August 30, 2013.

(c)    Section 4.1 is amended by replacing the reference to “$75,000,000” in the
last sentence thereof with “$100,000,000”.

(d)    Section 5.2(d) is amended by replacing the reference to “January 30,
2011” with “January 29, 2012”.

(e)    Section 6.2 is amended by (i) replacing the reference to “February 2,
2003, February 1, 2004, January 30, 2005, January 29, 2006, January 28,
2007, February 3, 2008, February 1, 2009, January 31, 2010 and January 30, 2011”
with “February 2, 2003, February 1, 2004, January 30, 2005, January 29,
2006, January 28, 2007, February 3, 2008, February 1, 2009, January 31,
2010, January 31, 2011 and January 29, 2012” and (ii) replacing the reference to
“January 30, 2011” in the third and fourth sentence thereof with “January 29,
2012”.

SECTION 2  Representations and Warranties.  The Parent represents and warrants
to the Bank that, after giving effect to the effectiveness hereof:



--------------------------------------------------------------------------------

(a)    each representation and warranty set forth in Article 6 of the
Reimbursement Agreement, as amended hereby, is true and correct in all material
respects as of the date of the execution and delivery of this Amendment by the
Parent, with the same effect as if made on such date, except to the extent any
such representation or warranty relates specifically to another date (in which
case it was true and correct in all material respects as of such other date);

(b)    the Parent has the power and authority to execute, deliver, and perform
its obligations under this Amendment;

(c)    no Default exists; and

(d)    there has not occurred a material adverse change since January 29, 2012
in the business, assets, liabilities (actual or contingent), operations,
condition (financial or otherwise), or prospects of the Parent (individually) or
the Parent and its Subsidiaries (taken as a whole).

SECTION 3  Effectiveness.  The amendments set forth herein shall become
effective as of the date first written above when the Bank has received the
following:

(a)    a counterpart of this Amendment executed by the Parent;

(b)    a Confirmation, substantially in the form of Exhibit A, executed by each
Subsidiary Guarantor;

(c)    evidence that the Parent has paid all accrued and invoiced Attorney Costs
of the Bank in connection with this Amendment;

(d)    an incumbency certificate of the Parent and each Subsidiary Guarantor in
form and substance reasonably acceptable to the Bank;

(e)    evidence that the Board of Directors of the Parent has authorized the
execution and delivery of this Amendment and the performance of the
Reimbursement Agreement as amended hereby; and

(f)     such other documents as the Bank may reasonably request.

SECTION 4  Miscellaneous.

4.1    Continuing Effectiveness, etc. As amended hereby, the Reimbursement
Agreement shall remain in full force and effect and is hereby ratified and
confirmed in all respects. After the effectiveness of this Amendment, all
references in the Reimbursement Agreement and the other Transaction Documents to
“Reimbursement Agreement” or similar terms shall refer to the Reimbursement
Agreement as amended hereby.

4.2    Counterparts. This Amendment may be executed in any number of
counterparts and by the different parties on separate counterparts, and each
such counterpart shall be deemed to be an original but all such counterparts
shall together constitute one and the same Amendment. Delivery of a counterpart
hereof, or an executed signature hereto, by facsimile or by e-mail (in pdf or
similar format) shall be effective as delivery of a manually-executed
counterpart hereof.

 

-2-



--------------------------------------------------------------------------------

4.3    Governing Law. This Amendment shall be a contract made under and governed
by the laws of the State of New York applicable to contracts made and to be
performed entirely within such state.

4.4    Successors and Assigns. This Amendment shall be binding upon the Parent
and the Bank and their respective successors and assigns, and shall inure to the
benefit of the Parent and the Bank and the successors and assigns of the Bank.

[SIGNATURES BEGIN ON NEXT PAGE]

 

-3-



--------------------------------------------------------------------------------

Delivered as of the day and year first above written.

 

    WILLIAMS-SONOMA, INC.     By:  

/s/ Julie P. Whalen

    Name:  Julie P. Whalen     Title:    Chief Financial Officer

 

    U.S. BANK NATIONAL ASSOCIATION     By:  

/s/ Conan Schleicher

    Conan Schleicher     Vice President



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF CONFIRMATION

Dated as of August 31, 2012

To:   U.S. Bank National Association

Please refer to (a) the Reimbursement Agreement (as amended prior to the date
hereof, the “Reimbursement Agreement”) dated as of September 8, 2006 between
Williams-Sonoma, Inc. (the “Parent”) and U.S. Bank National Association (the
“Bank”), (b) the Guaranty Agreement dated as of September 8, 2006 executed by
certain of the undersigned, together with the Joinder Agreement relating thereto
dated as of September 2, 2011 executed by certain of the undersigned and the
Joinder Agreement relating thereto dated as of June 22, 2012 executed by certain
of the undersigned (collectively, the “Subsidiary Guaranty”), and (c) the
Seventh Amendment dated as of the date hereof to the Reimbursement Agreement
(the “Amendment”).

Each of the undersigned hereby confirms to the Bank that, after giving effect to
the Amendment and the transactions contemplated thereby, the Subsidiary Guaranty
continues in full force and effect and is the legal, valid and binding
obligation of such undersigned, enforceable against such undersigned in
accordance with its terms, except as limited by bankruptcy, insolvency, or other
laws of general application relating to the enforcement of creditors’ rights and
general principles of equity.

 

WILLIAMS-SONOMA STORES, INC.

WILLIAMS-SONOMA DIRECT, INC.

WILLIAMS-SONOMA RETAIL SERVICES, INC.

WILLIAMS-SONOMA DTC, INC.

WILLIAMS-SONOMA GIFT MANAGEMENT, INC.

SUTTER STREET MANUFACTURING, INC.

WILLIAMS-SONOMA ADVERTISING, INC.

WILLIAMS-SONOMA DTC TEXAS, INC.

REJUVENATION, INC.

By:     Name:  Julie P. Whalen Title:    Chief Financial Officer

 

-2-